Order entered June 21, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00499-CV

          IN THE INTEREST OF O.K.L. AND M.L.L., CHILDREN

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-14-21272

                                      ORDER

      Before the Court is appellee’s June 8, 2021 motion for leave to file a sur-

reply brief. We GRANT the motion and ORDER the sur-reply brief received

June 7, 2021 filed as of the date of this order. The parties are cautioned that no

further briefing shall be filed unless requested by the Court.




                                              /s/    CRAIG SMITH
                                                     JUSTICE